Title: John Adams to Abigail Adams, 11 August 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Phila. Aug. 11. 1777
     
     I think I have sometimes observed to you in Conversation, that upon examining the Biography of illustrious Men, you will generally find some Female about them in the Relation of Mother or Wife or Sister, to whose Instigation, a great Part of their Merit is to be ascribed.
     You will find a curious Example of this, in the Case of Aspasia, the Wife of Pericles. She was a Woman of the greatest Beauty and the first Genius. She taught him, it is said, his refined Maxims of Policy, his lofty imperial Eloquence; nay, even composed the Speeches, on which so great a Share of his Reputation was founded. The best Men in Athens frequented her House, and brought their Wives to receive Lessons from her of OEconomy and right Deportment. Socrates himself was her Pupil in Eloquence and gives her the Honour of that funeral oration which he delivers in the Menexenus of Plato. Aristophanes indeed abuses this famous Lady but Socrates does her Honour.
     I wish some of our great Men had such Wives. By the Account in your last Letter, it seems the Women in Boston begin to think themselves able to serve their Country. What a Pity it is that our Generals in the Northern District had not Aspasias to their Wives!
     I believe, the two Howes have not very great Women for Wives. If they had We should suffer more from their Exertions than We do. This is our good Fortune. A Woman of good Sense would not let her Husband spend five Weeks at Sea, in such a season of the Year. A smart Wife would have put Howe in Possession of Philadelphia, a long Time ago.
    